787 F.2d 594
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MARION B. ZUZOW, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
85-1708
United States Court of Appeals, Sixth Circuit.
3/3/86

VACATED AND REMANDED
E.D.Mich.
ORDER
BEFORE:  MERRITT, JONES and NELSON, Circuit Judges.


1
This matter is before the Court upon consideration of the claimant's motion to remand to the Secretary of Health and Human Services for consideration of additional medical evidence following the claimant's surgery and subsequent diagnosis for aortailiac occlusive disease.  The appellee, the Secretary of Health and Human Services, has responded in opposition thereto.


2
This Court has held that it may remand a case to the Secretary when the 'claimant shows that (1) new material evidence is available and (2) good cause is shown for failure to incorporate such evidence into the prior proceeding 42 U.S.C. Sec. 405(g).'  Willis v. Secretary of Health and Human Services, 727 F.2d 551, 554 (6th Cir. 1984).  The claimant has fulfilled both of the criteria required by 42 U.S.C. Sec. 405(g).


3
Accordingly, pursuant to 42 U.S.C. Sec. 405(g) it is ORDERED that the judgment of the district court is vacated and the cause is remanded to the district court for further remand to the Secretary of Health and Human Services for readjudication.